270 S.E.2d 619 (1980)
In re the Matter of the Imprisonment of Ronald ARMSTRONG.
No. 808SC290.
Court of Appeals of North Carolina.
October 9, 1980.
*620 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Barry S. McNeill, Raleigh, for the State.
J. Thomas Brown, Jr., Goldsboro, for defendant-appellee.
HEDRICK, Judge.
G.S. § 15A-723 provides in pertinent part as follows:
No demand for the extradition of a person charged with crime in another State shall be recognized by the Governor unless in writing alleging ... that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the State, and accompanied by ... information supported by affidavit in the state having jurisdiction of the crime,... [The] information ... must substantially charge the person demanded with having committed a crime under the law of that state; ...
*621 The sole question presented by this appeal is whether the words "information supported by affidavit," as used in G.S. § 15A-723, require that the "supporting" affidavits be dated prior to or contemporaneous with the information. Judge Rouse held that since the affidavits were executed subsequent to the date of the information, the statute was not properly followed, and thus applicant was being illegally held. We disagree. In an extradition proceeding, once extradition has been granted by the asylum state, and the prisoner has sought to prevent extradition by way of habeas corpus, the reviewing court's inquiry is limited to the following questions: (1) whether the extradition documents on their face are in order; (2) whether the prisoner has been charged with a crime in the demanding state; (3) whether the prisoner is the person named in the request for extradition; and (4) whether the prisoner is a fugitive from the demanding state. Michigan v. Doran, 439 U.S. 282, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978); State v. Carter, 42 N.C.App. 325, 256 S.E.2d 535, appeal denied, 298 N.C. 301, 259 S.E.2d 302 (1979). See also In re Malicord, 211 N.C. 684, 191 S.E. 730 (1937). The obvious purpose of the statute cited above is to assure that the prisoner is indeed charged with a crime in the demanding state. See Ewing v. Waldrop, 397 F. Supp. 509 (W.D.N.C.1975). The trial information, the bench warrant, and the fugitive warrant, coupled with the affidavits, even though dated subsequent to the information, give adequate and overwhelming assurance that applicant here was "substantially charged" with a crime in Iowa as required by G.S. § 15A-723. Thus, the clear purpose of G.S. § 15A-723 is met here, and to allow applicant to prevail based on a meaningless and inflexible construction of the statute would violate that clear purpose.
In the present case, we think that what was done constitutes sufficient compliance with G.S. § 15A-723, and that the court below erred in giving the applicant his release.
Reversed and remanded for further proceedings.
HILL and WHICHARD, JJ., concur.